UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LOKESH MELWANI and CANAL TRADE LTD.,

                                Plaintiffs,
         -v-                                             CIVIL ACTION NO.: 17 Civ. 8308 (PGG) (SLC)

HUNTER LITPON, EAGLE POINT FINANCIAL LLC                                       ORDER
and MDF HOLDINGS LLC,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         On May 12, 2021, the Court extended the discovery deadline to June 28, 2021. (ECF No.

143). This was the eighth extension of the discovery schedule. (See ECF Nos. 103, 108, 114, 119,

126, 129, 132). Neither party requested a further extension of the discovery deadline, which has

now passed.

         Accordingly, by July 9, 2021, the parties shall file a joint letter certifying the completion

of discovery. The letter should also indicate whether the parties would like the Court to conduct

a settlement conference.


Dated:          New York, New York                     SO ORDERED.
                July 6, 2021

                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
